Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 January 20, 2015

The Court of Appeals hereby passes the following order:

A15E0021. OKSANA SEPICH v. ARIS PAPADOPOULOS.

      On December 12, 2014, the trial court entered an order granting Aris
Papadopoulos’ motion for contempt. On January 12, 2015, Oksana Sepich filed this
emergency motion pursuant to Court of Appeals Rule 40 (b) seeking an extension of
time in which to file an application for discretionary appeal from the trial court’s
order. Because Sepich’s request for an extension appears timely under Court of
Appeals Rule 31 (g), it is hereby GRANTED. Sepich shall be given an extension of
time of thirty (30) days, or until February 11, 2015, in which to file her application
for discretionary appeal.



                                       Court of Appeals of the State of Georgia
                                                                            01/20/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.